Citation Nr: 0428346	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-16 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the July 16, 1975 rating decision, which reduced the 
veteran's total rating for service-connected schizophrenia to 
70 percent effective October 1, 1975, contained clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which determined that new and material evidence 
sufficient to reopen a claim of entitlement to an effective 
date prior to November 30, 1983 for a total rating due to 
individual unemployability (TDIU), based on CUE, had not been 
submitted.  The veteran subsequently perfected this appeal.  

In February 2004, the Board concluded that the veteran was 
claiming CUE in a July 1975 rating decision rather than 
trying to reopen a claim for entitlement to an earlier 
effective date.  As such, the Board recharacterized the issue 
to consider CUE in the July 16, 1975 rating decision and 
remanded for a supplemental statement of the case (SSOC).  In 
March 2004, the RO issued a SSOC, finding that the July 16, 
1975 rating decision did not contain CUE.  


FINDINGS OF FACT

1.  The veteran was granted service connection for 
schizophrenic reaction, undifferentiated type in August 1970 
and assigned a 100 percent evaluation effective February 7, 
1970.  

2.  Rating decision dated July 16, 1975, reduced the 
veteran's 100 percent evaluation for schizophrenia to 70 
percent effective October 1, 1975.  The basis for the 
reduction was a June 1975 VA psychiatric examination report.  
The veteran did not appeal this decision.

3.  At the time of the reduction, there was no evidence 
showing material improvement in the veteran's mental 
condition under the ordinary conditions of life, and the 
failure to properly apply 38 C.F.R. §§ 3.343 and 3.344 in the 
1975 reduction action resulted in a clear error.


CONCLUSION OF LAW

The July 16, 1975 rating decision that reduced a total rating 
for schizophrenia to 70 percent contained CUE.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003); 38 C.F.R. 
§§ 3.105(e), 3.343, 3.344, 4.132, Diagnostic Code 9204 
(1975).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the notice and 
development provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) do not apply to claims of CUE in a RO 
decision.  See Parker v. Principi, 15 Vet. App. 407 (2002).  

Background

The veteran was admitted to the VA hospital on February 27, 
1970.  He was found to be delusional with paranoid trends, 
flat and inappropriate affect with depressed mood with guilt 
feelings about aggressive behavior at home, ruminating about 
a brother who was killed in Vietnam, with homicidal and 
suicidal thoughts, and hallucinating in the auditory and 
visual spheres.  Memory was fair and intellectual functioning 
was handicapped.  The veteran had no insight and judgment was 
poor.  During his hospital stay, he continued hallucinating 
and was paranoid, with obsessive-compulsive features.  He 
gradually improved with treatment and was discharged on April 
30, 1970 in remission of acute psychotic symptoms.  Discharge 
diagnosis was schizophrenia, paranoid type and medications 
included Elavil, Stelazine, Thorazine, Artane, Noludar, and 
Thorazine Span.  Degree of incapacity was severe.  He was 
considered competent to handle VA benefits.  

The veteran underwent a VA examination in June 1970.  The 
examiner indicated that the veteran evidently was in need of 
psychiatric care.  Diagnosis was schizophrenia, paranoid 
type, in accordance with the hospital records.  

In August 1970, the RO granted service connection for 
schizophrenic reaction, undifferentiated type, competent, and 
assigned a 100 percent evaluation pursuant to Diagnostic Code 
9204, effective February 7, 1970.  

The veteran was admitted to the VA hospital on March 17, 1971 
because he was irritable, insomnic, argumentative, and had 
nightmares.  He was started on tranquilizers, 
antidepressants, and hypnotics.  He also attended activities 
and group therapy.  He improved and was discharged on April 
23, 1971 with a diagnosis of schizophrenic reaction, 
undifferentiated type, chronic.  He was given Thorazine, 
Valium, and Artane and referred to the mental hygiene clinic 
for follow-up.  At the time of discharge he was in good 
contact with reality, well oriented, relevant and coherent.  

A July 1971 confirmed rating decision indicates no change in 
the current 100 percent evaluation.  

The veteran was admitted to the VA hospital on February 9, 
1972 because he was restless, insomnic, and was having 
nightmares and auditory and visual hallucinations.  He was 
also withdrawn, seclusive, and boisterous.  He was started on 
tranquilizers, antidepressants and somnifacients.  He also 
attended activities and group therapy and improved 
sufficiently to be given a privilege card and later 
authorized absences.  He was discharged on April 12, 1972 
with a diagnosis of schizophrenic reaction, undifferentiated 
type.  He was given a 30-day supply of medication consisting 
of Valium, Mellaril, and Artane.  He was referred to the 
mental hygiene clinic for follow-up treatment.  At discharge, 
the veteran was well oriented, relevant and coherent, and 
able to handle his VA benefits and return to his pre-
hospitalization activities.

A May 1972 confirmed rating decision indicates that the 100 
percent evaluation was continued pending reexamination in one 
year to ascertain whether improvement shown at discharge 
could be maintained under the ordinary conditions of life.

The veteran underwent a VA psychiatric examination in March 
1973.  He has been unemployed since discharge.  He sees a fee 
basis psychiatrist and takes various medications.  Sometimes 
he feels well and sometimes he is very restless.  He does not 
go anywhere because he only gets into problems.  He reported 
that his neighbors keep watching him and he has fights with 
them.  His wife and children make too much noise and he has 
homicidal ruminations.  He likes to stay alone and take care 
of his chickens.  His pills help him sleep, but he still gets 
auditory hallucinations and nightmares, although not as bad 
as he used to.

The veteran was cleanly dressed with good personal hygiene 
and had good gait and posture.  He remained restless, smoking 
continuously, but was cooperative.  He spoke in a low-pitched 
voice.  Production of thought was dereistic.  Flow of ideas 
was slightly increased and answers were coherent, but at 
times, irrelevant.  He showed looseness of association and 
thought blocking.  Affect was shallow and inadequate.  
Behavior was restless and often inappropriate.  He was 
disoriented as to time and oriented as to place and person.  
Memory showed some impairment.  Fund of information was poor 
and mental facilities were functioning below average.  He 
showed no insight and judgment was superficially good.  

Diagnosis was schizophrenia, undifferentiated type, with 
paranoid trends.  The examiner indicated that the veteran's 
disability was severe and that he was able to manage his VA 
benefits.

An April 1973 confirmed rating decision indicates that the 
above-referenced examination showed findings compatible with 
the current 100 percent evaluation.

The veteran underwent additional psychiatric examination in 
June 1975.  He remains unemployed and does small chores at 
home.  He is a heavy smoker, but does not drink or use drugs.  
He is on psychiatric fee basis treatment.  He reported that 
his neighbors watch him and speak badly of him.  He has 
terrible nightmares of his dead brother and awakes frightened 
and cannot sleep.  Loud noises disturb his mind.  He also 
suffers from bad humor, outbursts of rage, severe insomnia, 
and sometimes he harbors aggressive ideas.  He frequently 
argues with his wife and several times has had suicidal 
thoughts.  He likes to be alone and hears voices calling his 
name.  

The veteran showed good gait and personal hygiene and was 
passively cooperative and attentive.  The examiner noted that 
he was fidgeting, seated in a slouchy position, staring at 
the walls, cracking his knuckles and his fingers were 
trembling.  Facial expression was sullen, psychomotor was 
under tension, behavior was withdrawn, and he spoke in a low-
pitched voice with hesitant and somewhat monotonous speech.  
Thinking was autistic, stream of thought was diminished and 
verbal productivity was coherent, mostly relevant and with 
blocking.  Affect was flat, and general mood was anxious and 
depressed.  He was disoriented as to time and oriented as to 
person and place.  Memory was impaired for all events and he 
showed a low mental concentration.  Mathematics calculations 
were fair.  Fund of information was moderately adequate.  
Judgment and insight were poor.  

Diagnosis was schizophrenia, undifferentiated type.  
Disability was reported as severe and he is able to manage 
his VA benefits.

By rating action dated July 16, 1975, the RO reduced the 
veteran's disability evaluation for service-connected 
schizophrenia to 70 percent effective October 1, 1975 
pursuant to VA regulation (VAR) 1105(E) (see 38 C.F.R. 
§ 3.105(e) (1975)).  The claims folder contains a control 
document and award letter dated July 24, 1975 indicating 
notification.  The veteran did not appeal this decision and 
it is final.  See 38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1975); (currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003)).  

The veteran was subsequently awarded paragraph 29 benefits on 
numerous occasions, but an evaluation in excess of 70 percent 
for his schizophrenia and entitlement to TDIU was 
consistently denied.  In November 1985, the Board denied an 
evaluation in excess of 70 percent for schizophrenia, but 
granted entitlement to TDIU.  The RO assigned an effective 
date of November 30, 1983.  In December 1988, the Board 
denied an effective date prior to November 30, 1983 for the 
grant of TDIU.  

In September 1996, the Board denied the veteran's petition to 
reopen his claim of entitlement to an earlier effective date 
for TDIU, essentially finding that his claim lacked legal 
merit.  The veteran subsequently filed a motion alleging CUE 
in the Board's September 1996 decision.  In March 2000, the 
Board denied the veteran's motion.

In May 2001, the veteran submitted a statement wherein he 
indicated that the 1975 reduction was CUE.  He contends that 
his 100 percent evaluation never improved under the ordinary 
conditions of life, implicitly arguing that VA did not follow 
the regulatory provisions governing reductions of total 
ratings.  

Analysis

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2003).  

In order for CUE to exist, the Court of Appeals for Veterans 
Claims (Court) has stated that:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Court of Appeals for the Federal Circuit recently stated 
that there are two requirements to establish a CUE claim: 1) 
the alleged error must have been outcome determinative; and 
2) the error must have been based upon the evidence of record 
at the time of the original decision.  See Cook v. Principi, 
318 F.3d 1334, 1344 (Fed. Cir. 2002), cert. denied 123 S.Ct. 
2574 (2003) (citations omitted).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

In determining whether the July 16, 1975 rating action 
contained CUE, the Board must review the law and the evidence 
that was before the rating board at the time of the prior 
adjudication.  See Damrel, supra.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Under the regulations 
in effect in July 1975, schizophrenic reaction, chronic, 
undifferentiated type, was evaluated pursuant to the General 
Rating Formula for psychotic reactions.  A 100 percent 
evaluation was warranted for active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce complete social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9204 (1975).  A 70 percent 
evaluation was warranted for lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  Id.  

Regulations pertaining to reductions in disability 
evaluations provided that, where the reduction in evaluation 
of a service-connected disability or employability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, rating action will be taken.  The 
reduction will be made effective the last day of the month in 
which a 60-day period from the date of notice to the payee 
expires.  The veteran will be notified at his latest address 
of record of the action taken and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence.  38 C.F.R. § 3.105(e) (1975).  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen, which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343 (1975).  

Rating agencies are to handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
VA's laws and regulations.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, including manic depression or other psychotic 
reaction, will not be reduced on any one examination, except 
in those instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected the rating 
agency must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  See 38 C.F.R. § 3.344(a) 
(1975).  The provisions of paragraph (a) apply to ratings 
which have continued for long periods at the same level (5 
years or more) and do not apply to disabilities which have 
not become stabilized and are likely to improve.  38 C.F.R. 
§ 3.344(c) (1975).  

The five year period is calculated from the effective date of 
the rating until the effective date of the reduction.  See 
Brown v. Brown, 5 Vet. App. 413 (1993).  In this case, the 
veteran's 100 percent disability rating was granted effective 
February 7, 1970 and reduced effective October 1, 1975.  
Thus, the veteran's total rating was in effect for more than 
five years at the time of the reduction and the provisions of 
38 C.F.R. § 3.344(a) were for application.  

Upon review of the evidence of record at the time of the July 
1975 reduction, the Board finds that the RO failed to comply 
with the applicable regulatory requirements.  Specifically, 
that a total disability rating cannot be reduced without 
evidence showing material improvement in the mental 
condition, to include consideration as to whether such 
improvement was attained under the ordinary conditions of 
life.  Further, ratings for diseases subject to temporary or 
episodic improvement are not to be reduced on any one 
examination except in cases where all evidence clearly 
warrants a finding of sustained improvement.  See 38 C.F.R. 
§§ 3.343, 3.344 (1975).

The record shows that the veteran was initially awarded a 100 
percent evaluation based on the 1970 VA hospital summary, 
which described his disability as severe.  The veteran was 
hospitalized in 1971 and 1972 and the hospital summaries 
indicate that he was improved at discharge.  Notwithstanding, 
this improvement apparently came as a result of extensive 
hospitalization and while under a supervised regimen of 
medication and therapy.  Any improvement noted is not 
considered sustained improvement, especially when considering 
the subsequent March 1973 and June 1975 comprehensive VA 
examinations.

VA examination dated in March 1973 characterized the 
veteran's disability as severe and the RO determined that the 
criteria for a continued 100 percent evaluation were 
satisfied.  The June 1975 VA examination also described the 
veteran's disability as severe and contained objective 
findings similar to the March 1973 examination.  The RO had 
no rational basis for the reduction as the June 1975 VA 
examination contained no evidence of material improvement of 
the veteran's mental condition, much less evidence of 
material improvement that was attained or could be maintained 
under the ordinary conditions of life.  In fact, at the June 
1975 examination, the veteran reported continued significant 
symptomatology and that he remained unable to work.  
 
The Board has reviewed the evidence and concludes that but 
for the failure to properly consider 38 C.F.R. §§ 3.343 and 
3.344, the result would have been manifestly different and 
the veteran's total rating would not have been reduced.  
Accordingly, the Board finds that the July 16, 1975 rating 
decision contains CUE.  

Given the foregoing conclusion, it is not necessary for the 
Board to discuss whether the procedural requirements 
contained in 38 C.F.R. § 3.105(e) were satisfied.  


ORDER

The July 16, 1975 rating decision contains CUE and therefore, 
the appeal is allowed subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



